                                          Case 5:17-cv-00220-LHK Document 977 Filed 12/11/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                  Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER DENYING WITHOUT
                                                                                            PREJUDICE ADMINISTRATIVE
                                  14             v.                                         MOTION TO FILE UNDER SEAL
                                                                                            MOTION TO EXLUDE EXPERT
                                  15     QUALCOMM INCORPORATED, et al.,                     REPORTS OF RICHARD
                                                                                            DONALDSON
                                  16                    Defendants.
                                                                                            Re: Dkt. No. 800
                                  17

                                  18          On August 30, 2018, Defendant Qualcomm Inc. (“Qualcomm”) filed an administrative
                                  19   motion to seal the motion to exclude expert reports of Richard Donaldson. ECF No. 800.
                                  20   Qualcomm also moved to seal, in their entirety, 3 exhibits to the motion to exclude expert reports
                                  21   of Richard Donaldson. Id. The 3 exhibits are: (1) the expert report of Richard Donaldson; (2) the
                                  22   rebuttal report of Richard Donaldson; and (3) excerpts from the deposition transcript of Richard
                                  23   Donaldson. However, Qualcomm’s request to seal the entirety of the 3 exhibits is clearly
                                  24   overbroad and therefore inappropriate. For example, the expert report of Richard Donaldson
                                  25   includes such items as Donaldson’s name, employment history, and generalized opinions
                                  26   regarding Qualcomm’s “no license no chips” policy. The rebuttal report similarly contains
                                  27
                                                                                        1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING WITHOUT PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL MOTION
                                       TO EXLUDE EXPERT REPORTS OF RICHARD DONALDSON
                                          Case 5:17-cv-00220-LHK Document 977 Filed 12/11/18 Page 2 of 2




                                   1   generalized opinions relating to Qualcomm’s policies. The excerpts from the deposition transcript

                                   2   contain overviews of Donaldson’s expert methodology, objections from counsel, and so on. None

                                   3   of the aforementioned examples are sealable under the law. See, e.g., Kamakana v. City & Cty. Of

                                   4   Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (requiring “compelling reasons supported by

                                   5   specific factual findings that outweigh the general history of access and the public policies

                                   6   favoring disclosure” to seal records relating to motions that are more than tangentially related to

                                   7   the underlying cause of action); Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d

                                   8   1206, 1210-11 (9th Cir. 2002) (requiring a “particularized showing” that “specific prejudice or

                                   9   harm will result” if information is disclosed in records associated with motions only tangentially

                                  10   related to the merits of a case).

                                  11           Therefore, Qualcomm’s administrative motion to seal the motion to exclude expert reports

                                  12   of Richard Donaldson is DENIED without prejudice. If Qualcomm chooses to refile its
Northern District of California
 United States District Court




                                  13   administrative motion, such a motion must comply with Civil Local Rule 79-5, this Court’s Order

                                  14   at ECF No. 821, and applicable case law, and must be filed by December 18, 2018.

                                  15   IT IS SO ORDERED.

                                  16

                                  17   Dated: December 11, 2018

                                  18                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                         2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING WITHOUT PREJUDICE ADMINISTRATIVE MOTION TO FILE UNDER SEAL MOTION
                                       TO EXLUDE EXPERT REPORTS OF RICHARD DONALDSON
